Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This final rejection is in response to the amendment filed on: 04/06/2022. 
The following rejections are withdrawn in view of applicant’s amendments:
Claims 10-19, 22 and 23 rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gossweiler et al (US Application: US 2008/0270886, published: Oct. 30, 2008, filed: Apr. 30, 2007).
Claim 24 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gossweiler et al (US Application: US 2008/0270886, published: Oct. 30, 2008, filed: Apr. 30, 2007) in view of Jennings et al (US Patent: 7512898, issued: Mar. 31, 2009, filed: Apr. 11, 2005).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-19, and 22 -25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gossweiler et al (US Application: US 2008/0270886, published: Oct. 30, 2008, filed: Apr. 30, 2007) in view of Miyashita et al (US Application: US 2010/0097338, published: Apr. 22, 2010, filed: Oct. 16, 2009).

With regards to claim 10. Gossweiler et al teaches a method comprising: 
displaying a document in a virtual workspace (Fig. 1B: a programming schedule is interpreted as a schedule-document of data that is displayed); 

performing a collapse gesture comprising a first portion of the document and a second portion of the document (Fig 1B, paragraph 0045: a user can apply a collapse/pinch/squish gesture indicating a first (ref 180) and a second portion (ref 183) of the scheduling document); and
in response to an extent of, and a direction by which, the user indicates at least one of 
 the first portion of the document and the second portion of the document is to be ,repositioned (Fig 1B: since the gesture indicates a pinch gesture, the first portion moves to an extent from an initial position , in a direction of one of the fingers of the pinch (portion above ref 180 moves toward the middle/center to be closer to the portion below ref 183. Also since the gesture indicates a pinch gesture, the second portion moves to an extent , in a direction of another one of the fingers of the pinch (portion below ref 1830 moves toward the middle/center to be closer to the portion below ref 180). As a result, the first portion is closer to the second (taken from the perspective of the first portion’s original relative positioning to the second portion), and the second portion is closer to the first (taken from the perspective of the second portion’s original relative position to the first portion)) repositioning at least  one of the first portion of the document or the second portion of the document until a final configuration of the first portion of the document or the second portion of the document is to remain stationary (paragraph 0053: the user can also indicate (from the user’s perspective) to reposition the a second portion by keeping a finger stationary on a first portion (‘keeping … in its current position’), while changing an extent of how much a second portion is repositioned to be closer to the first position by defining a boundary extent of location between an intermediate portion and second portion));
wherein … repositioning comprises: … modifying  a first intermediate portion of the document positioned between the first portion and the second portion (Fig 1B, paragraph 0045: a user can apply a collapse gesture indicating a first (ref 180) and a second portion (ref 183) of the scheduling document, thus to modify visibility of a first intermediate portion of the document); and 

compressing content in proximity to the first intermediate portion of the document  (Fig 1B, paragraph 0045: the first and second portions are repositioned such that they are closer together by modifying a portion of content in between the first and second portions (between 180 and 183) to be folded (the portion in between is interpreted as an intermediate portion), such that the document is visually compressed/bought-together proximate to where the intermediate portion was residing); 

wherein the first and second portions of the document are closer together in the final configuration than in the initial configuration (Fig 1B, the first and second portions are closer together in a final position/configuration through the fold operation).  

However Gossweiler et al does not expressly teach … continuously repositioning at least one of the first portion of the document or the second portion of the document …; wherein the continuous repositioning comprises: dynamically modifying a first intermediate portion …

Yet Miyashita et al teaches … continuously repositioning at least one of the first portion of the document or the second portion of the document …; wherein the continuous repositioning comprises: dynamically modifying a first intermediate portion … (Fig 7A, paragraph 0136: a first portion and second portion of a document can be continuously repositioned closer while the intermediate portion is gradually reduced and compressed with a pinch gesture).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Gossweiler et al’s ability to allow a user to bring two portions closer together in a display space/workspace via pinch gesture (pinch gesture having initial start position and end-of-gesture/end-configuration-motion), such that the two portions within the workspace could have been document portions gradually brought closer together continuously (non-discretely) through a user’s gradual pinch motion (having start, intermediate and final-resting positioning motions), thus gradually compressing the intermediate portion, as taught by Miyashita et al. The combination would have allowed Gossweiler et al to have allowed users to easily view information (Miyashita et al, paragraph 0005). 

With regards to claim 11, which depends on Claim 10, Gossweiler et al teaches further comprising automatically reducing the size of the first intermediate portion of the document in response to the collapse gesture (Fig 1B: the intermediate portion is shown to be visually smaller than prior portions between ref 180 and 183 through rendering of a smaller folded portion (ref 187)).  

With regards to claim 12, which depends on Claim 11, Gossweiler et al teaches further comprising: receiving a resizing gesture indicating the reduced intermediate portion of the document; resizing at least a portion of the reduced intermediate portion of the document in response to the resizing gesture (Fig. 1B, paragraph 0045: the gesture is recognized to resize an intermediate portion for folding).  

With regards to claim 13, which depends on Claim 10, Gossweiler et al teaches further comprising: receiving an uncollapse gesture; and expanding the first intermediate portion of the document in response to the uncollapse gesture (paragraph 0046: an expanding gesture can be identified).  

With regards to claim 14, which depends on Claim 13, Gossweiler et al teaches wherein the uncollapse gesture comprises an upward swiping over the first intermediate portion of the document (Fig 1B, paragraph 0046 and 0050: the portion can be uncollapsed through recognition of at least finger moving vertically upward as part of a spread apart/expand gesture).
  
With regards to claim 15, which depends on Claim 13, Gossweiler et al teaches wherein expanding the first intermediate portion of the document in response to the uncollapse gesture comprises expanding the first intermediate portion of the document in an upward direction (Fig 1B, paragraphs 0046 and 0050: the intermediate portion was collapsed vertically (top portion moves down and bottom portion moves up) and can be expanded vertically in opposite directions as well).  

With regards to claim 16, which depends on Claim 13, Gossweiler et al teaches wherein the uncollapse gesture comprises a downward swiping over the first intermediate portion of the document (Fig 1B, paragraph 0046 and 0050: the portion can be uncollapsed through recognition of at least finger moving vertically downward as part of a spread apart/expand gesture).  

With regards to claim 17, which depends on Claim 13, Gossweiler et al teaches wherein expanding the first intermediate portion of the document in response to the uncollapse gesture comprises expanding the first intermediate portion of the document in a downward direction (Fig 1B, paragraphs 0046 and 0050: the intermediate portion was collapsed vertically (top portion moves down and bottom portion moves up) and can be expanded vertically in opposite directions as well). 
 
With regards to claim 18, which depends on Claim 10, Gossweiler et al teaches wherein the collapse gesture further indicates a third portion of the document, wherein a second intermediate portion of the document separates the third portion of the document from the second portion, and wherein the method further comprising repositioning the third portion of the document by modifying the second intermediate portion of the document in response to the collapse gesture (Fig 1B, paragraphs 0045 and 0049: there are multiple intermediate portions that can be specified along a same dimension as a cumulative multiple fold selection gesture that includes intervening non folded content between intermediate portions and should one of the non-folded portions (third portion) that is above the first portion and adjacent to a portion that is being folded (a second intermediate portion) due to a collapse/squish gesture, then the third portion will be shifted due to the fold/collapse action ).  
Additionally, as explained in the rejection of claim 10, the combination of Gossweiler et al and Miyashita et al teaches that the repositioning is continuous, when performing a gesture (such as a collapse/pinch-gesture), and is rejected under similar rationale. 

With regards to claim 19, which depends on Claim 18, Gossweiler et al teaches further comprising automatically shrinking the second intermediate portion of the document in response to the collapse gesture, as similarly explained in the rejection for claim 18, and is rejected under similar rationale.

With regards to claim 22, which depends on claim 22, Gossweiler et al teaches wherein the first portion of the document and the second portion of the document defined by the collapse gesture is locatable anywhere within the document (Figure 1B, paragraph 0045: the user can implement a collapse gesture and an algorithm monitors anywhere within its coordinate system/axis for the displayed listing for detected coordinates, to determine where to apply fold/collapse boundaries for repositioning the first and second portions closer together and performing a reduction of size for the intermediate portion).

With regards to claim 23, which depends on claim 10, Gossweiler et al teaches wherein the repositioned location of the at least one of the first and portion of the document and the second portion of the document in response to the collapse gesture is locatable anywhere within the document, as similarly explained in the rejection of claim 22 above,  since the first and second portion are repositioned closer together based upon the collapse gesture, and is rejected under similar rationale.

With regards to claim 24, which depends on claim 10, Gossweiler et al and Miyashita et al teaches wherein continuously repositioning comprises continuously repositioning about the workspace in a non-discrete repositioning, as similarly explained in the rejection of claim 10, and is rejected under similar rationale.

With regards to claim 25, Gossweiler et al teaches a method comprising: displaying a document in a virtual workspace (Fig. 1B: a programming schedule is interpreted as a schedule-document of data that is displayed); and performing a collapse gesture defined by a user, the collapse gesture defined by the movement of the fingers of the user from an initial configuration, through intermediate configurations, and to a final configuration; wherein the initial configuration indicates locations of a first portion of the document and a second portion of the document, wherein a first intermediate portion of the document is positioned between the first portion and the second portion (Fig 1B: since the gesture indicates a pinch gesture, the first portion moves to an extent from an initial position , in a direction of starting position/location for one of the fingers of the pinch (portion above ref 180 moves toward the middle/center to be closer to the portion below ref 183. Also since the gesture indicates a pinch gesture, the second portion moves to an extent , in a direction of another starting position/location of one of the fingers of the pinch (portion below ref 1830 moves toward the middle/center to be closer to the portion below ref 180). As a result, the first portion is closer to the second (taken from the perspective of the first portion’s original relative positioning to the second portion), and the second portion is closer to the first (taken from the perspective of the second portion’s original relative position to the first portion in a final configuration/positioning); wherein performing the collapse gesture comprises repositioning at least one of the first and second portions of the document from the initial configuration, …  and to the final configuration by modifying the first intermediate portion of the document; wherein the first and second portions of the document are closer together after the repositioning than before the repositioning (Fig 1B, paragraph 0045: the first and second portions are repositioned such that they are closer together by visually modifying a portion of content in between the first and second portions (between 180 and 183) to be folded (the portion in between is interpreted as an intermediate portion), such that the document is visually compressed/bought-together proximate to where the intermediate portion was residing).


However Gossweiler et al does not expressly teach … the collapse gesture defined by the movement of the fingers of the user from an initial configuration, through intermediate configurations, and to a final configuration …; … continuously repositioning at least one of the first and second portions … through the intermediate configurations … and to the final configuration ….; wherein a degree to which the first and second portions are drawn closer together during the collapse gesture is updated continuously while user performs the collapse gesture; and wherein a degree to which the first and second portions are closer together at any instant during the collapse gesture corresponds to the difference between the initial configuration and the respective intermediate configuration at that instant.

Yet Miyashita et al teaches … the collapse gesture defined by the movement of the fingers of the user from an initial configuration, through intermediate configurations, and to a final configuration …; … continuously repositioning at least one of the first and second portions … through the intermediate configurations … and to the final configuration ….; wherein a degree to which the first and second portions are drawn closer together during the collapse gesture is updated continuously while user performs the collapse gesture; and wherein a degree to which the first and second portions are closer together at any instant during the collapse gesture corresponds to the difference between the initial configuration and the respective intermediate configuration at that instant (Fig 7A, paragraph 0136: a first portion and second portion of a document can be continuously repositioned closer while the intermediate portion is gradually reduced and compressed with a pinch gesture traversing through intermediate positions).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Gossweiler et al’s ability to allow a user to bring two portions closer together in a display space/workspace via pinch gesture (pinch gesture having initial start position and end-of-gesture/end-configuration-motion), such that the two portions within the workspace could have been document portions gradually brought closer together continuously (non-discretely) through a user’s gradual pinch motion (having start, intermediate and final positioning/gesturing motions), thus gradually compressing the intermediate portion, as taught by Miyashita et al. The combination would have allowed Gossweiler et al to have allowed users to easily view information (Miyashita et al, paragraph 0005). 

Response to Arguments
Applicant's arguments filed 7/16/2022 have been fully considered but they are not persuasive. 
With regards to claim 10, the applicant argues “the present collapse gesture considers, independently, the independent movement of each finger in determining how to reposition the different portions of the document. Gossweiler et al does not teach this”. This argument is not persuasive since the claims do not recite independent movement of each finger, and rather it recites the language “at least one” … without requiring that one finger’s position would be independent of another finger’s position. Furthermore, the examiner notes indication of at least one includes the interpretation of one or more. In the case of Gossweiler et al, the user indicates at least one portion with one finger, and then the user indicates at least one other separate portion with another finger during the pinch gesture. Thus, according to this reasoning, Gossweiler et al, as explained in the rejection of claim 10, is still maintained to teach this limitation of concern and even though the claim scope might ‘handle’ a stationary point, its current scope is broad enough to still encompass the teachings of Gossweiler et al, as claim does not mandate a minimum of a finger being stationary (which would be a narrower than currently claimed scope). With regards to the continuous aspect of the amended claim language, the examiner as introduced a new reference (Miyashita et al) to show how a collapse gesture can be gradually/continuously changed through a range of finger positions and the repositioning is also gradually/continuously changed. The examiner directs the applicant’s attention to the rejection of claim 10 above for a full explanation as to how claim 10 (with it’s newly amended claim language) is rejected using the combination of Gossweiler et al and Miyashita et al.
With regards to claim 24, it is now rejected under Gossweiler et al and Miyashita et al as explained in the rejection above (as necessitated by applicant’s amendment from claim 10).
With regards to claim 25, and other remaining claims (11-19 and 22-24), the applicant argues they are allowable for reasons presented by the applicant for claim 10. However claim 10 has been shown/explained to be rejected and the other claims remain rejected as explained in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178